

114 HR 6097 IH: Immigration Courts Bail Reform Act
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6097IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mr. Serrano (for himself, Mr. Gutiérrez, Ms. Velázquez, Ms. Lofgren, Mr. Conyers, Mr. Gallego, Mr. Ted Lieu of California, Mrs. Lawrence, Ms. Norton, Mr. McGovern, Mr. O'Rourke, Mr. Smith of Washington, Mr. Vargas, Mr. Grijalva, Ms. Clarke of New York, Ms. Roybal-Allard, Ms. Jackson Lee, Mrs. Torres, Mr. Pierluisi, Mr. Honda, Mr. Ellison, Mr. McNerney, Mr. Hastings, Mrs. Napolitano, Ms. Michelle Lujan Grisham of New Mexico, Mr. Carson of Indiana, Mr. Crowley, Ms. Lee, Mr. Rangel, Ms. Edwards, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 236 of the Immigration and Nationality Act to modify the conditions on the
			 detention of aliens, and for other purposes.
	
 1.Short titleThis Act may be cited as the Immigration Courts Bail Reform Act. 2.Conditions on detention of aliensSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended—
 (1)in subsection (a)(2), by amending subparagraph (A) to read as follows:  (A)bond containing conditions prescribed by the Secretary of Homeland Security; or;
 (2)in subsection (c), by adding at the end the following:  (3)Review of initial custody determinationAn immigration judge may review the initial custody determination under this subsection to the extent permitted under subsection (f).; and
 (3)by adding at the end the following:  (f)Procedures for custody hearingsFor any alien taken into custody under any provision of this Act, with the exception of children being transferred to, or in, the custody of the Office of Refugee Resettlement of the Department of Health and Human Services, the following rules shall apply:
 (1)The Secretary of Homeland Security shall, without unnecessary delay and not later than 72 hours after the alien is taken into custody, file the Notice to Appear or other relevant charging document with the immigration court having jurisdiction over the location where the alien was apprehended, and serve such notice on the alien.
 (2)The Secretary shall immediately determine whether the alien shall remain in custody or be released and, without unnecessary delay and not later than 72 hours after the alien was taken into custody, serve upon the alien the custody decision specifying the reasons for continued custody and the amount of bond, if any. Except for aliens who the Secretary has determined are subject to subsection (c) or certified under section 236A, the Secretary may continue to detain the alien only if the Secretary determines by clear and convincing evidence that no conditions reasonably will assure the appearance of the alien as required and the safety of any other person and the community.
 (3)The Attorney General shall ensure the alien has the opportunity to appear before an immigration judge for a custody redetermination hearing promptly after personal service of the Secretary’s custody decision. The immigration judge may, on the Secretary’s motion and upon a showing of good cause, postpone a custody redetermination hearing for not more than 72 hours after personal service of the custody decision, except that in no case shall the hearing occur more than 6 days (including weekends and holidays) after the alien was taken into custody.
 (4)The immigration judge shall advise the alien of the right to postpone the custody redetermination hearing and shall, on the oral or written request of the individual, postpone the custody determination hearing for a period of not more than 14 days.
 (5)Except for aliens who the immigration judge has determined are subject to subsection (c) or certified under section 236A, the immigration judge shall review the custody determination de novo and may continue to detain the alien only if the Secretary demonstrates by clear and convincing evidence that no conditions reasonably will assure the appearance of the alien as required and the safety of any other person and the community.
						(6)
 (A)In making a custody determination, both the Secretary and the immigration judge shall order the release of the alien on personal recognizance, or upon execution of an unsecured appearance bond in an amount specified by the court, unless the Secretary or the immigration judge determines that such release will not reasonably assure the appearance of the alien as required or will endanger the safety of any other person or the community.
 (B)If the Secretary or immigration judge determines that release under subparagraph (A) will not reasonably assure the appearance of the alien as required or will endanger the safety of any other person or the community, the Secretary or the immigration judge shall order the release of the alien subject to the least restrictive further condition, or combination of conditions, that the Secretary or immigration judge determines will reasonably assure the appearance of the alien as required and the safety of any other person and the community. Such conditions may include those specified under section 3142(c)(1)(B) of title 18, United States Code.
 (C)In determining whether to impose a bond as a condition of release, the Secretary or immigration judge shall consider the alien’s financial ability to pay a bond and whether alternative conditions of supervision, alone or in combination with a lower bond amount, deposit bond, or property bond, will reasonably assure the appearance of the alien as required and the safety of any other person and the community. The Secretary or immigration judge may not impose a financial condition that results in the detention of the alien.
 (D)For aliens who the immigration judge has determined are subject to subsection (c), the immigration judge may review the custody determination, and consider alternatives to detention which maintain custody over the alien, if the immigration judge agrees the alien is not a danger to the community.
 (7)In the case of any alien remaining in custody after a custody determination, the Attorney General shall provide de novo custody redetermination hearings pursuant to paragraph (6) before an immigration judge every 90 days as long as the alien remains in custody. An alien may also obtain a de novo custody redetermination hearing at any time upon a showing of good cause. Good cause includes a showing that the alien has been unable to post the bond amount after having made good faith efforts to do so.
 (8)The Secretary shall inform the alien of his or her rights under this paragraph at the time the alien is first taken into custody..
			